Citation Nr: 0208865	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-04 116	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection, on a 
direct basis, for cervical spine disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection, on a 
direct basis, for disability manifested by numbness of the 
hands.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection, on a 
direct basis, for lumbar spine disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection, on a 
direct basis, for thoracic spine disability.

5.  Entitlement to service connection, on a direct basis, for 
a disability manifested by numbness of the arms.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for a disability 
manifested by numbness of the arms and hands claimed as due 
to an undiagnosed illness.

8.  Entitlement to service connection for cervical spine 
disability claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for lumbar spine 
disability claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for thoracic spine 
disability claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from February 1987 to April 
1992.  He also served in reserve components of the military.  
His service included active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 
38 C.F.R. §§ 3.2(i), 3.317(d) (2001).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
RO that, among other things, increased the veteran's 
disability rating for duodenitis with dysphagia and history 
of gastroenteritis, from zero to 10 percent.  The RO also 
denied several claims for service connection.  In 
November 1998, the veteran testified at a hearing before a 
member of the Board in Washington, DC.  

In June 1999, the Board increased the rating from 10 to 30 
percent for duodenitis with dysphagia and history of 
gastroenteritis.  The Board also denied the following claims:  
1) service connection, on a direct basis, for a pulmonary 
disorder; 2) service connection for a pulmonary disorder 
claimed as due to an undiagnosed illness; 3) service 
connection, on a direct basis, for sleep apnea; 4) service 
connection for sleep apnea claimed as due to an undiagnosed 
illness; 5) service connection, on a direct basis, for 
disability manifested by painful and receding gums, for 
purposes of an award of disability compensation benefits; 6) 
service connection for painful and receding gums claimed as 
due to an undiagnosed illness (issues numbered 2 through 7 in 
the June 1999 Board decision).  The Board remanded the 
remaining issues for additional development (issues numbered 
8 through 33 in the June 1999 Board decision).

In a written statement, received in October 1999, the veteran 
withdrew his substantive appeal, as provided for in 38 C.F.R. 
§ 20.204 (2001), as to all remaining issues except for those 
10 issues listed above.

Subsequently, in a written statement received in November 
1999, the veteran requested that two of the issues he had 
withdrawn by his letter of October 1999 - entitlement to 
service connection for a disability manifested by anxiety, 
fatigue, stress, depression, loss of concentration, memory 
loss, and trouble sleeping, on a direct basis, as well as 
such disability due to an undiagnosed illness - be considered 
for service connection (issues numbered 32 and 33 in the 
June 1999 Board decision).

The United States Court of Appeals for Veterans Claims (the 
Court) has indicated that the filing of a claim is a 
voluntary act, and that veterans are as free to withdraw 
claims as they are to file them.  Hanson v. Brown, 9 Vet. 
App. 29, 32 (1996).  The Court further held that when a 
veteran withdraws a claim, it ceases to exist; it is no 
longer pending and it is not viable.  Id.  The Board 
therefore finds that, after withdrawing his substantive 
appeal as to certain issues in October 1999, the withdrawn 
claims, including the claims of entitlement to service 
connection for a disability manifested by anxiety, fatigue, 
stress, depression, loss of concentration, memory loss, and 
trouble sleeping, on a direct basis as well as due to an 
undiagnosed illness, were no longer pending and ceased to 
exist.  38 C.F.R. § 20.204; Hanson, supra.  Additionally, the 
Board notes that there is no provision in the law or the 
regulations that would allow the veteran to reinstate his 
substantive appeal once it has been withdrawn.  Consequently, 
the Board will not address these two issues.

Nevertheless, despite withdrawing these two issues, the 
veteran is still free to raise these issues again before the 
RO.  As a result, the Board construes the veteran's November 
1999 statement as an application to reopen these previously 
denied claims of service connection for a disability 
manifested by anxiety, fatigue, stress, depression, loss of 
concentration, memory loss, and trouble sleeping, on a direct 
basis as well as due to an undiagnosed illness.  These issues 
are consequently referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

2.  By rating action in September 1992, the RO denied claims 
of entitlement to service connection for a low back 
disability and ulnar nerve neuritis of the left hand.  The 
veteran perfected an appeal but later withdrew it.  

3.  By rating action in September 1995, the RO denied claims 
of entitlement to service connection for disabilities of the 
cervical spine, lumbar spine, thoracic spine, and disability 
manifested by numbness of the right hand, all on a direct 
basis.  The RO also denied an application to reopen a 
previously denied claim of service connection for a 
disability manifested by numbness of the left hand.  The 
veteran was notified of these denials by letter that same 
month, but did not initiate an appeal.

4.  Certain new evidence received since the September 1995 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection, on a direct basis, for cervical spine disability 
as well as disability manifested by numbness of the hands.

5.  Evidence received since the September 1995 RO denial, 
when considered in conjunction with the entire record, is not 
so significant that it must be considered to decide fairly 
the merits of the veteran's claims of service connection, on 
a direct basis, for disabilities of the lumbar spine and 
thoracic spine. 

6.  The veteran has cervical intervertebral disc disease with 
left radiculopathy and numbness of the arms and hands that 
likely began during his military service.

7.  The veteran's symptomatology related to the cervical 
spine has been attributed to a known clinical diagnosis of 
cervical intervertebral disc disease.

8.  The veteran's symptomatology related to numbness of the 
arms and hands has been attributed to a known clinical 
diagnosis of cervical intervertebral disc disease with 
radiculopathy.

9.  The veteran's symptomatology related to the thoracic 
spine has been attributed to a known clinical diagnosis of 
scoliosis of the thoracic spine.

10.  The veteran exhibits no objective indications of a 
lumbar spine disability that can be attributed to an 
undiagnosed illness.  

11.  The veteran does not currently have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection, on a direct 
basis, for lumbar spine disability or thoracic spine 
disability has not been submitted.  38 U.S.C.A. § 1110, 1131, 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) 
(2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection, on a direct 
basis, for cervical spine disability or disability manifested 
by numbness of the hands has been submitted.  38 U.S.C.A. 
§ 1110, 1131, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The veteran has cervical intervertebral disc disease with 
left radiculopathy, numbness of the arms and hands, that is 
the result of disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 U.S.C.A. § 1117 (West Supp. 2001) (as amended by 
The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).

4.  The veteran does not experience cervical spine 
disability, disability manifested by numbness of the arms and 
hands, lumbar spine disability, or thoracic spine disability 
that is the result of an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001); 38 U.S.C.A. § 1117 (West 
Supp. 2001) (as amended by The Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (Dec. 27, 2001)); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2001).

5.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's current claims of service connection, on a 
direct basis, for cervical spine disability, lumbar spine 
disability, thoracic spine disability, or disability 
manifested by numbness of the hands is not his first such 
claims.  In September 1992, the RO in Waco, Texas denied, 
among other things, entitlement to service connection, on a 
direct basis, for disabilities of the low back and numbness 
of the left hand.  The veteran perfected an appeal of that 
determination to the Board, but later requested that the 
appeal be withdrawn.  See 38 C.F.R. § 20.204 (1992).  
Consequently, the RO's determination became final.  38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (1992).

Thereafter, in September 1995, the RO in Winston-Salem, North 
Carolina, denied service connection for, among other things, 
disorders of the back and neck, and for disorders manifested 
by numbness of the hands.  The RO also denied the veteran's 
application to reopen a previously denied claim of service 
connection for numbness of the left hand.  Although the 
veteran was notified of those determinations, he did not 
initiate an appeal within one year.  Consequently, those 
determinations likewise became final.  See 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (1995).

More recently, by rating action of November 1997, the RO 
denied the veteran's applications to reopen claims of 
entitlement to service connection for disabilities of the 
cervical spine, lumbar spine, thoracic spine, and disability 
manifested by numbness of the hands, all on a direct basis.  
He was informed of the denials and filed an appeal.  

As the September 1995 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 20.302, 20.1103, 
the claims may now be reopened only if new and material 
evidence has been submitted since the last final 
disallowance-September 1995.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001).

A.  New and Material Evidence -
Cervical Spine and Numbness of the Hands

The Board has reviewed the evidence associated with the 
claims folders since the September 1995 RO denial, and finds 
that new and material evidence has been received sufficient 
to reopen the previously denied claims of service connection, 
on a direct basis, for disability manifested by numbness of 
the hands and a cervical spine disability. 

The evidence available at the time of the September 1995 RO 
decision included the report of the veteran's January 1987 
enlistment examination showing that his neck and upper 
extremities were normal.  

In November 1987, the veteran complained that he had injured 
his left thumb when it got caught on a steering wheel.  
Physical examination revealed swelling, tenderness, 
discoloration, and limited motion.  X-rays revealed a 
complete fracture of the metatarsal at the base of the left 
thumb, and angulation greater than 30 degrees.  It was noted 
that he had good capillary refill, and that neurovascular 
function was intact.  The clinical assessment was that he had 
a complete fracture of the left thumb metatarsal, angulated 
greater than 30 degrees.  His thumb was placed in a cast, but 
he continued to complain of tenderness over the fracture 
site.  X-rays in January 1988 revealed signs of delayed 
healing, and in February 1988, he was placed on a limited 
profile for use of the left hand.

In July 1990, it was noted that there was no clubbing, 
cyanosis, or edema of the extremities.  In October 1990, the 
veteran complained that he was "sore all over," among other 
things.  He specifically reported that he had a sore neck.  

In June 1991, the veteran complained of numbness in his hands 
of two months' duration.  The clinical impression was that he 
had subjective neuritis of unknown etiology.  A Report of 
Medical History, dated later that same month, indicates that 
he reported a history of numbness and tingling in the hands, 
and of broken bones in the left hand.  

An in-service examination report, dated in November 1991, 
shows that the veteran reported a history of recurrent back 
pain and painful or swollen joints.  It was noted that he had 
broken a bone in his left thumb in 1987.  On physical 
examination, his upper extremities were found to be normal.

When examined by VA in June 1992, the veteran reported having 
fractured a bone at the base of his right thumb during 
service.  He indicated that it had healed, and stated that he 
was unaware of any significant residuals.  He also complained 
of intermittent numbness in the left fourth and fifth 
fingers.  Physical examination revealed no abnormality or 
limitation of motion in the fingers or cervical spine.  
Neurological examination was normal.  The pertinent, final 
diagnosis was "[n]umbness in the left hand, ulnar nerve 
neuritis."

VA treatment records, dated in 1993, show that the veteran 
had a history of multiple somatic complaints.  The records 
show that he had range of motion in the cervical spine that 
was within normal limits, and that his strength was normal in 
all extremities.  There was some tenderness in the mastoid 
area, and some slight sensory impairment in the vicinity of 
the "little and ring fingers."  The clinical impression was 
multiple somatic complaints, rule out chronic muscle strain.

In April 1994, the veteran underwent magnetic resonance 
imaging (MRI) of the cervical spine.  The resulting report 
contained impressions of probable herniated nucleus pulposus 
at the C4-C5 level, centrally and to the right, and possible 
bulging disc at the C6-C7 level.  

A physical therapy report, dated in January 1995, shows that 
the veteran complained of discomfort in his neck.  
Examination of the neck and upper extremities was otherwise 
noted to be within normal limits.  The clinical assessment 
was that exercise increased his symptoms, that traction made 
no change in his symptoms, and that modalities, such as moist 
heat, interferential stimulation, and massage, decreased 
symptoms temporarily until he returned to activity.

A VA examination report, dated in July 1995, shows that the 
veteran complained of neck pain, joint pain, sore muscles, 
and numbness in his arms and hands, among other things.  
Physical examination of the cervical spine revealed a full 
range of motion, and subjective complaints of discomfort.  
There was no radiating pain to the upper extremities, and a 
compression test was negative.  X-ray revealed no evidence of 
degenerative arthritis, spondylolisthesis, or other 
abnormality.  Examination of the upper extremities revealed 
that they had 5/5 strength, and were symmetric and 
neurovascularly intact.  The final diagnosis was MRI-
documented bulging disc at C4-C5 with no clinical objective 
radicular findings.

The evidence obtained in connection with the veteran's 
attempt to reopen includes VA hospital records, dated in 
November 1995, which show that the veteran complained of 
numbness and pain in his hands, and tension in his neck.  MRI 
revealed small bulging discs at C4-C5, C5-C6, and T7-T8.  
Neurological examination was essentially normal, with no 
sensory defects identified, and laboratory tests were 
negative.

A VA examination report, dated in April 1996, shows that the 
veteran complained of numbness and tingling in his arms and 
hands, sometimes aggravated by exertion.  He reported that 
episodes of numbness lasted for about 30 minutes, and 
specifically indicated that he experienced decreased 
sensation and numbness in the areas of his palm and fourth 
and fifth fingers.  He also complained of pain in the neck.  
On physical examination, it was noted that he used both 
hands.  There was no atrophy of the extremities.  He had a 
normal range of motion in the cervical spine and upper 
extremities, normal reflexes, and no neurologic problem.  It 
was noted, in sum, that the veteran had an essentially normal 
orthopedic examination.  On neurological examination, it was 
noted that there was no asymmetry, involuntary movements, 
weakness, or atrophy of motor functions, and muscle tones 
were within normal limits.  There was a very slight alleged 
decreased sensation to light touch and pinprick on the 
lateral aspect of the left hand, which was not found on the 
right.  The diagnosis was "[i]ntermittent numbness, arms and 
hands, not found this examination."

VA outpatient treatment reports show that, in January 1998, 
the veteran complained of neck pain, suprascapular pain on 
the left, and scapular pain on the left and low back pain.  
The veteran described non-specific bilateral arm numbness 
with extension into the hands in a non-dermatomal 
distribution.  He also complained of wrist and grip deficit.  
He stated that most of his problems occurred with overhead 
type work, with neck extension or with lifting.  Examination 
revealed that the veteran's complaints were very consistent, 
referable to the veteran's C4 distribution of referred pain 
on the left.

During a hearing held before the Board in November 1998, the 
veteran indicated that he did a lot of lifting during 
service, and said that his back had first started bothering 
him around November 1991.  He further testified that he had 
had continuing problems with his back ever since.  He said 
that the pain and degenerative process had since moved up his 
back, to include his thoracic and cervical spine.  He also 
stated that he may have "jammed" his neck on a few 
occasions during service.  He indicated that no physician had 
linked the problems with his neck, back, joints, or muscles 
to service, except that one physician had told him that his 
problems with numbness and tingling in his arms might be due 
to service.

At a VA general examination in March 2000, the veteran 
complained of some pain on moving his neck to the right.  He 
also associated the numb feeling in the left upper extremity 
with this.  It was noted that there was the feeling of the 
hand briefly going numb.  The veteran's hands were also 
inspected.  He had calluses, obviously having done some work 
on occasion; however, he had full flexion and extension of 
all the fingers.  The diagnoses included cervical 
intervertebral degenerative disc disease with left 
radiculopathy, numbness of the hands and arms.  The examiner 
commented that the veteran did not appear to have undiagnosed 
illness at the cervical, thoracic, and/or lumbar areas on 
this examination, and would likely have no direct 
relationship to his experience in the Gulf War zone.  The 
examiner further commented that the veteran's cervical 
complaint was well explained by the veteran's cervical disc 
disease with left radiculopathy, which would account for the 
periodic numb feeling that the veteran had in his left upper 
extremity and on a direct basis would have been related to 
some extent to the his military service as opposed to Gulf 
War.

At a VA neurological examination in March 2000, the veteran 
reported that he had trouble with his neck.  The diagnoses 
included cervical spine disease of gradual onset 
approximately 10 years ago with absent triceps reflexes but 
preserved strength and sensation in the arms and hands.

A March 2001 VA progress note indicates an assessment of 
cervical spondylosis with HNP at C6-7 was provided.

The evidence obtained in connection with the veteran's 
attempt to reopen a previously denied claim of service 
connection for disability of the cervical spine and 
disability manifested by numbness in the hands, includes, of 
particular interest, two March 2000 VA examination reports, 
indicating that the veteran's cervical spine disability with 
associated numbness of the hands was related to service.  
What is different about the newly received evidence is that 
it now includes a medical opinion on the etiology of the 
veteran's cervical spine disability and associated 
symptomatology, something that was not previously of record; 
and therefore is not cumulative of evidence before the RO in 
September 1995.  The Board finds that the March 2000 VA 
opinions constitute evidence that is new and material as 
defined by 38 C.F.R. § 3.156(a).  In short, it tends to 
support the veteran's claim in a manner somewhat different 
from the evidence previously of record.  Consequently, the 
March 2000 VA opinions bear directly and substantially upon 
the issue at hand, and is neither duplicative nor cumulative, 
and is so significant that it must be considered in order to 
decide fairly the merits of the underlying claim of service 
connection, on a direct basis, for disability of the cervical 
spine and disability manifested by numbness of the hands.  
38 C.F.R. § 3.156(a).  In other words, the evidence now tends 
to provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  

B.  New and Material Evidence - Lumbar Spine and Thoracic 
Spine

The Board has reviewed the evidence associated with the 
claims folders since the September 1995 RO denial, and finds 
that new and material evidence has not been received 
sufficient to reopen the previously denied claim of service 
connection, on a direct basis, for either a lumbar or 
thoracic spine disability.  

The evidence available at the time of the September 1995 RO 
included the report of the veteran's January 1987 enlistment 
examination, which shows that his spine was found to be 
normal.  A June 1991 Report of Medical History is also 
negative for complaints relative to his lumbar and thoracic 
spine.

An in-service examination report, dated in November 1991, 
shows that the veteran reported a history of recurrent back 
pain.  On physical examination, his spine was found to be 
normal.

In January 1992, the veteran complained of low back pain.  
Physical examination revealed tenderness around T4 and 
anterior displacement of the vertebrae at approximately T9.  
X-rays were interpreted as showing degenerative joint disease 
at L4-L5 and possible renal calculi.  The clinical assessment 
was that he had degenerative joint disease, by history, and 
renal calculi.  Later in January 1992, it was noted that the 
veteran had chronic low back pain.

A VA examination report, dated in June 1992, shows that the 
veteran reported that he had been experiencing intermittent 
pain in the low and mid-back for about a year.  He indicated 
that he could not recall any specific injury.  Physical 
examination revealed no abnormalities of the spine or 
limitation of motion.  X-rays of the lumbar and thoracic 
spine were normal.  It was noted that he complained of pain 
between the 11th and 12th thoracic vertebrae.  The final 
diagnosis was "[p]ast history of low back pain."

Records from a private chiropractic clinic, dated in late 
1992, show that the veteran complained of discomfort in the 
vicinity of his mid-back.  The records indicate that he was 
found to have a mild dextro-scoliosis, and mild-to-moderate 
levo-scoliosis of the thoracic spine.

VA treatment records, dated in 1993, show that the veteran 
complained of back pain.  Physical examination revealed no 
scoliosis and a range of motion within normal limits.  A 
slight increased lumbar lordosis was noted, and there was 
tenderness at the level of T10.  The pertinent clinical 
impressions recorded were multiple somatic complaints, rule 
out chronic muscle strain, and rule out degenerative disc 
disease versus degenerative joint disease.

In June 1994, the veteran underwent MRI of the lumbar spine.  
The resulting report contains an impression of hemangioma 
versus interosseous fat at the L4 vertebral body level, and 
no evidence of herniated nucleus pulposus or nerve root 
impediment.  In August 1994, it was noted that he required 
physical therapy for his back.

A physical therapy report, dated in January 1995, shows that 
the veteran complained of discomfort in his back of 
fluctuating intensity.  He reported that he had not 
experienced any improvement in his symptoms with physical 
therapy.  Examination of the back was otherwise noted to be 
within normal limits.  He had a full range of motion in the 
lumbosacral spine, without pain or radiation, and his gait 
was normal.  The clinical assessment was that exercise 
increased his symptoms, that traction made no change in his 
symptoms, and that modalities, such as moist heat, 
interferential stimulation, and massage decreased his 
symptoms temporarily until he returned to activity.

A VA examination report, dated in July 1995, shows that the 
veteran complained of back pain, joint pain, and sore 
muscles, among other things.  He indicated that most of his 
back pain occurred in the thoracic area, and he denied 
radiation to either of his lower extremities.  Physical 
examination revealed that he had a normal gait and posture 
and a full range of motion without tenderness.  X-rays did 
not show evidence of degenerative changes, spondylolisthesis, 
or other abnormality.  The final diagnosis was "[m]echanical 
low back and thoracic pain."

The evidence obtained in connection with the veteran's 
attempt to reopen includes, VA hospital records, dated in 
November 1995, which show that the veteran complained of 
discomfort in his thoracic spine, radiating to his chest.  He 
also reported a history of frequent, non-painful muscle 
twitches in his back.  Neurological examination and 
laboratory tests were negative.  Physical examination 
revealed questionable mild scoliosis of the mid-thoracic 
spine.

A VA examination report, dated in April 1996, shows that the 
veteran complained of back pain.  Physical examination 
revealed slightly increased thoracic rounding, but normal 
range of motion in all planes.  No neurological deficits 
relative to the lumbar or thoracic spine were noted.  The 
diagnosis was that he had an essentially normal orthopedic 
examination.

During a hearing held before the Board in November 1998, the 
veteran testified that he had not had any problems with his 
back at the time of his enlistment.  He indicated that he did 
a lot of lifting during service, and said that his back had 
first started bothering him around November 1991.  He further 
testified that he had had continuing problems with his back 
ever since.  He indicated, however, that no physician had 
linked the problems with his back to service.

At a VA general examination in March 2000, the diagnoses 
included 1) scoliosis, mild, thoracic, no functional 
disability with normal examination and 2) normal examination 
of the lumbar spine.  The examiner commented that the veteran 
had some thoracic scoliosis but no finding was found that 
would give functional disability.

At a VA neurological examination in March 2000, the diagnoses 
included no neurological evidence of thoracic or lumbar 
disease.

The newly received evidence, which includes VA medical 
records and reports of examination, as well as private 
reports as noted above, does not tend to support the 
veteran's claims in a manner not previously shown.  Paller v. 
Principi, 3 Vet. App. 535, 538 (1992).  In short, this 
evidence is not new and material as defined by 38 C.F.R. 
§ 3.156(a).  It merely shows that the veteran does not have a 
lumbar spine disability and continues to have scoliosis of 
the thoracic spine which has not been attributed to his 
military service.  Consequently, the additional evidence is 
not so significant that it must be considered in order to 
decide fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  

II.  Service Connection

A.  Cervical Spine & Disability Manifested by Numbness of 
Arms and Hands- Direct Basis

In light of the findings above that the claims of service 
connection, on a direct basis for cervical spine disability 
and disability manifested by numbness of the arms, were 
reopened, the Board turns to a review of the entire record on 
a de novo basis.  38 C.F.R. § 3.156(b).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(2001).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2001).  If a reasonable doubt arises 
regarding service origin, or any other point, it should be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2001).  

The veteran contends that he suffers from a disability of the 
cervical spine and disability manifested by numbness of the 
arms and hands, and that service connection is warranted for 
such disabilities on a direct basis.  

Based on a review of the record, the Board concludes that a 
grant of service connection, on a direct basis, is warranted 
for cervical intervertebral disc disease with left 
radiculopathy and numbness of the arms and hands.  This is so 
because competent medical evidence has been presented to show 
that cervical intervertebral disc disease likely began during 
service, and that the veteran's symptoms of numbness in the 
arms and hands have been associated with the diagnosis of 
cervical intervertebral disc disease with left radiculopathy.  
Simply put, the Board finds that both March 2000 VA medical 
opinions reflect that the veteran's cervical spine disability 
and associated numbness of the arms and hands are related to 
service, and that such opinions were formed after a review of 
the entire record, and are supported by a discussion of the 
veteran's history of related complaints, including 
documentation in service and complaints thereafter.  

Specifically, when seen by VA in January 1998, the veteran 
described non-specific bilateral arm numbness, and 
examination revealed that the veteran's complaints were 
consistent and referable to his C4 distribution of referred 
pain on the left.  At a general VA examination in March 2000, 
the veteran was found to have cervical intervertebral 
degenerative disc disease with left radiculopathy, numbness 
of the hands and arms.  The examiner commented that the 
veteran did not appear to have undiagnosed illness at the 
cervical, thoracic, and/or lumbar areas on this examination, 
and would likely have no direct relationship to his 
experience in the Gulf War zone.  The examiner further 
commented that the veteran's cervical complaint was well 
explained by the veteran's cervical disk disease with left 
radiculopathy, which would account for the periodic numb 
feeling that the veteran had in his left upper extremity and 
on a direct basis would have been related to some extent to 
his military service as opposed to Gulf War.  Furthermore, at 
a VA neurological examination in March 2000, the diagnoses 
included cervical spine disease of gradual onset 
approximately 10 years earlier with absent triceps reflexes 
but preserved strength and sensation in the arms and hands.

The Board finds that, although the March 2000 VA general 
examiner accounted for the numbness in the left upper 
extremity rather than both extremities, the diagnosis does 
include both arms rather than just one.  The same can be said 
for the hands.  Clearly, the March 2000 VA examiner does not 
indicate that the veteran does not suffer from a disability 
manifested by numbness in the arms and hands or that such 
disability is not associated with cervical intervertebral 
degenerative disc disease.  Moreover, the Board notes that a 
contradictory medical opinion has not been presented.  
Consequently, service connection for cervical intervertebral 
disc disease with left radiculopathy and numbness of the arms 
and hands is warranted.

B.  Cervical Spine, Lumbar Spine, Thoracic Spine & Disorder 
Manifested by Numbness of the Arms & Hands - 
Claimed as Due to an Undiagnosed Illness

The veteran contends that his illnesses or conditions are 
symptoms of an undiagnosed illness which resulted from his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. 
§§ 1117, 1118, including a complete revision of § 1117(a).  
The statute was amended to authorize compensation of Gulf War 
Veterans who have a qualifying chronic disability that 
becomes manifest during service in Southwest Asia during the 
Gulf War or to a degree of 10 percent during the presumptive 
period thereafter.  The statute defines a qualifying chronic 
disability as that which results from an undiagnosed illness, 
a medically unexplained chronic multi-symptom illness that is 
defined by a cluster of signs or symptoms (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or any diagnosed illness that VA determines in 
regulations warrants a presumption of service connection.  
38 U.S.C.A. § 1117 (as amended by The Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (Dec. 27, 2001)).  

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  

Because of the expansion of the definition of what qualifies 
as a chronic disability for which service connection may be 
granted, the Board views the above-described statutory 
amendments more favorable to the veteran than the previous 
version of the statute.  Therefore, the amended version of 
38 U.S.C.A. § 1117 is applicable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA implementing regulation, 38 C.F.R. § 3.317, as amended by 
a November 9, 2001 interim final rule, provides that, for a 
disability to be presumed to have been incurred in service, 
the disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  66 Fed. Reg. 218 
(November 9, 2001).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This section also provides that 
disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Turning to the issues of whether service connection for 
cervical spine disability, thoracic spine disability, or 
disability manifested by numbness of the hands and arms is 
warranted because any such disability is due to an 
undiagnosed illness, the Board finds that it is not.  Simply 
put, the record contains known clinical diagnoses for each 
claimed disability.  As noted above, the veteran's symptoms 
with respect to the cervical spine, numbness of the hands, 
and numbness of the arms have been attributed to a known 
clinical diagnosis of cervical intervertebral disc disease.  
Moreover, symptomatology of the thoracic spine has been 
attributed to a known clinical diagnosis of scoliosis of the 
thoracic spine.  Furthermore, neither diagnosis is an 
unexplained chronic multi-symptom illness defined by a 
cluster of signs or symptoms.  Given that the record contains 
these known clinical diagnoses, these claims do not warrant a 
grant of service connection under 38 U.S.C.A. § 1117, as 
amended. 

Turning to the issue of whether service connection is 
warranted for a lumbar spine disability claimed as due to an 
undiagnosed illness, the Board finds that it is not.  Absent 
from the evidence of record is any indication of lumbar spine 
disability, except for the veteran's claim for service 
connection.  Therefore, given the lack of medical evidence 
showing objective indication of a lumbar spine disability, 
the Board does not find that the evidence supports an award 
of service connection under 38 U.S.C.A. § 1117, as amended. 

C.  PTSD

Service connection for PTSD requires the presence of three 
elements: (1) a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).  See Pentecost v. 
Principi, 2002 U.S. App. Vet. Claims LEXIS 383 (May 24, 
2002); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

In this case, the veteran claims that he suffers from PTSD as 
a result of his military service.  For the reasons that 
follow, the Board finds that service connection for PTSD is 
not warranted.  In short, the medical evidence does not show 
that the veteran currently experiences PTSD.  His service 
medical records do not contain a diagnosis of PTSD.  
Moreover, post-service records including VA examination 
reports, psychological consultation reports, and treatment 
reports, dated from June 1992 to June 2001, show that the 
veteran has complained of sleep difficulty, nervousness, nail 
biting, irritability, depression, memory loss, and fatigue, 
among other things.  The evidence also shows that, in 
February 1994, a provisional diagnosis of memory loss, 
depression, and questionable PTSD was provided.  In April 
1996, anxiety disorder was diagnosed.  Nevertheless, although 
the veteran complained of having had PTSD, a February 2000 VA 
PTSD examination report does not show that the veteran has a 
current diagnosis of PTSD but rather shows that he has a 
dysthymic disorder.  In fact, the February 2000 VA examiner 
opined that the veteran did not meet the criteria for PTSD, 
failed to show evidence of a traumatic event consistent with 
diagnostic requirements, and failed to show symptoms 
consistent with PTSD.  The examiner opined that the veteran's 
overall presentation was one of someone who was chronically 
unhappy.

The Board has taken into consideration the veteran's written 
statements regarding his problems with PTSD, but he does not 
have current disability by medical diagnosis.  In short, 
while the veteran is competent to provide information 
regarding the symptoms he has experienced since military 
service, he has not been shown competent to provide a medical 
diagnosis.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In summary, the veteran has not met the first of three 
requirements necessary to establish service connection for 
PTSD.  He does not have a diagnosis of PTSD.  Therefore, 
since the veteran does not have a current diagnosis of PTSD, 
service connection for PTSD is not warranted. 

III.  The Veterans Claims Assistance Act of 2000 

The Board has considered the duty-to-assist obligations 
prescribed by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), as implemented by VA 
regulations.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed 
additional notice and duty-to-assist obligations on VA.  

In this regard, the Board finds that the notice requirements 
of the regulation have been met by the July 2001 letter 
notifying the veteran of the evidence needed to substantiate 
his claims.  Additionally, the Board is not aware of any 
records relevant to the issues addressed herein that have not 
been associated with the claims files.  As for whether 
further action, including another remand, should have been 
undertaken by way of obtaining additional medical opinion on 
the question of service connection, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  66 Fed. Reg. 45630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the Board notes that when the Board remanded 
the case in June 1999, the veteran was afforded multiple 
examinations in connection with the current appeal, and 
clarifying medical evidence was obtained.  There is no 
indication that additional evidence exists that would 
necessitate another remand.  Consequently, given the standard 
of the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.  Therefore, the Board 
concludes that another remand will serve no meaningful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for cervical intervertebral disc disease 
with left radiculopathy and numbness of the arms and hands is 
granted.  

New and material evidence not having been submitted, the 
applications to reopen claims of service connection, on a 
direct basis, for lumbar disability and thoracic disability 
are denied.

Service connection for disability manifested by numbness of 
the hands and arms, cervical spine disability, lumbar spine 
disability, and thoracic spine disability, all claimed as due 
to an undiagnosed illness are denied.

Service connection for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

